Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties herein:
Me. Glad : I offer to stipulate that the merchandise covered by both appeals consists of mosaic tile exported by S.A.I.V.O., from Italy, during April and May of 1957.
I further offer to stipulate that during the period in question the freely offered prices of such or similar merchandise for consumption in Italy in the usual
*328wholesale quantities at the principal markets, and in the ordinary course of trade, for each category, per square meter, were as follows:
Category NC, 2,200 lira;
Category NS, 2,400 lira;
Category AN, 2,550 lira;
Category GG, 6,000 lira;
Category RA, 9,000 lira;
Plus 40 lira per square meter packed, plus 3%.
1 further offer to stipulate that during the period in question no higher export value as defined by Section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification [sic] Act of 1938, for such or similar merchandise existed.
Me. O’Haea : I have discussed this matter with Examiner Clouse of this port, and with his concurrence X so stipulate.
On the agreed facts, I find and hold foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the glass articles here in question, and that said value for each category, per square meter, was as follows:
Category NO, 2,200 lira;
Category NS, 2,400 lira;
Category AN, 2,550 lira;
Category GG, 6,000 lira;
Category RA, 9,000 lira;
Plus 40 lira per square meter packed, plus 3 percent.
Judgment will issue accordingly.